PER CURIAM.
In an appeal from a judgment dismissing the appellant’s petition for a writ of habeas corpus, the petition alleging that the appellant was convicted in Kentucky on an indictment charging murder and that the conviction was the result of a written confession extorted from the appellant under duress,
It appearing that the appellant had not appealed from the judgment and sentence to the Court of Appeals of Kentucky, that although he filed application for a writ of coram nobis which was denied by the Circuit Court and on appeal by the Kentucky Court of Appeals, but that the appellant had not further pursued remedies available to him under Kentucky law, and had not sought in the State Courts a writ of habeas corpus challenging the validity of his trial and sentence,
Now, therefore, for the reasons above stated which are fully developed in the well considered opinion of the District Judge, and specifically upon the authority of Mooney v. Holohan, Warden, 294 U.S. 103, 55 S.Ct. 340, 79 L.Ed. 791, 98 A.L.R. 406, expressly holding that a writ of habeas corpus will not lie to attack a State Court judgment in the absence of a showing that such writ has been applied for in the State Court, or that corrective judicial process is not there available,
*449It is ordered that the judgment below be and it is hereby affirmed without prejudice to the appellant’s recourse to any state judicial remedy that may still remain open.
It is so ordered.